Citation Nr: 0205417	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-09 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a bipolar 
disorder, currently evaluated at 50 percent disabling.

2.  Entitlement to an effective date earlier than February 
13, 1995, for the assignment of a 50 percent disability 
evaluation for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
March 1989 and from October 1989 to November 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  As a procedural matter, the RO increased the 
veteran's disability rating to 50 percent by rating decision 
dated in January 2000, which was made effective to March 
1998.   The veteran disagreed with both the disability rating 
and the effective date.

At a hearing in July 2000, it was asserted that the evidence 
supports "a total evaluation for the veteran's bipolar 
disorder."  The veteran testified that he last worked in 1996 
and was receiving Social Security disability benefits 
primarily because of his service-connected bipolar disorder.  
The veteran has raised the issue of entitlement to a total 
disability rating for compensation based on individual 
unemployability.  There has thus far been no adjudication of 
this issue.  Accordingly, it is referred to the RO for 
development and adjudication.


REMAND

In March 1999 the veteran and his spouse testified via a 
videoconference hearing before a Member of the Board.  The 
Board remanded his case for additional development in August 
1999.  As noted above, the issues on appeal now include the 
issue of the veteran's entitlement to an earlier effective 
date for a 50 percent evaluation for a bipolar disorder.  
This matter was not addressed at the videoconference hearing 
in March 1999.  The veteran did present testimony concerning 
this issue before a Decision Review Officer (DRO) at the RO 
in July 2000, and the DRO in January 2001 established an 
earlier effective date for the 50 percent rating from March 
1998 to February 1995.  

By correspondence dated in April 2001, the veteran asserted 
that the effective date for the increased rating "should go 
back to Nov 8, 1991."  The veteran indicated that he desired 
a hearing before a Member of the Board at the RO.  As this is 
a new issue which has arisen after the 1999 videoconference 
hearing and there is no indication in the file that the 
veteran has withdrawn that request, the case will be returned 
to the RO to schedule such a hearing.  The veteran is further 
informed that he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

In view of the foregoing, the claim is remanded to the RO for 
the following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO, in accordance with applicable 
procedures, and notice should be sent to 
the veteran and to his representative, as 
required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran or his representative until further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


